DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13 and 19-20, drawn to a method and medium for generating synthetic test data for validating performance of an ML model, classified in CPC class G06Q 10/063112, resource planning in a project environment.
Claims 14-18, drawn to a system for using an learning to rank model which is trained, classified in CPC class G06N 20/00, machine learning.

Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has separate utility such as generating synthetic test data based on the computed first and second parameters to test a machine learning (ML) ranking model trained on training data that is from a different data source than the text dataset to validate a performance of the ML ranking model, whereas sub-combination II has separate utility such as using work experience parameter and job requisition parameter to test a learning to rank (LTOR) model trained on training data that is from a different data source than the text dataset to validate a performance of the LTOR model; and a performance evaluator programmed to: apply the synthetic test data to the LTOR model to cause the LTOR model to generate a ranking list to provide a ranking of each of the plurality of applicants or candidates relative to the job requisition; and evaluate the generated ranking list relative to predicted performance data characterizing a predicted ranking performance of the LTOR model to determine whether the LTOR model is valid. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683     
1/14/2022